231 F.3d 787 (11th Cir. 2000)
UNITED STATES OF AMERCIA, Plaintiff-Appellee,v.CHRISTOPHER DRAYTON & CLIFTON BROWN, JR.,  Defendants-Appellants.
Nos. 99-13814 & 99-15152D.C. Docket Nos. 99-00015-CR-R-001 & 99-00015-CR-4-002
IN THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
October 24, 2000

Appeals from the United States District Court for the Northern District of Florida
Before CARNES and BARKETT, Circuit Judges, and POLLAK*, District Judge.
CARNES, Circuit Judge:


1
This is another in a series of cases involving warrantless searches of bus  passengers. See generally United States v. Washington, 151 F.3d 1354 (11th Cir.  1998); United States v. Guapi, 144 F.3d 1393 (11th Cir. 1998). As a result of  the searches involved in this case Christopher Drayton and Clifton Brown, Jr.  were each convicted of conspiring to distribute cocaine and possessing cocaine  with intent to distribute, in violation of 21 U.S.C.  841and 846. They appeal,  contending that the district court erred in denying their motions to suppress  the cocaine found in the search of their persons.1


2
The only issue before this Court is, as we put it in Washington, 151 F.3d at  1355, whether the consent given by each defendant for the search was "uncoerced  and legally voluntary" under the Fourth Amendment. Because the facts of this  case are not distinguishable in a meaningful way from those in Washington, we  are compelled by that decision to hold that these defendants' consent was not  sufficiently free of coercion to serve as a valid basis for a search.2

I. FACTUAL BACKGROUND

3
On February 4, 1999, a bus containing about 25 to 30 passengers en route from  Ft. Lauderdale to Detroit made a scheduled stop at a Greyhound bus station in  downtown Tallahassee, Florida. During the stop, all of the passengers were  required to exit the bus temporarily for reasons unrelated to law enforcement.  As the passengers re-boarded, the driver checked their tickets before leaving to  handle paperwork in the bus terminal office. Before the driver left for the  terminal office, three members of the Tallahassee Police Department received  permission from him for them to board the bus while the passengers were seated  and waiting to depart. The officers were dressed casually and their badges were  either hanging around their necks or held in their hands. They wore their guns  in side-holsters, which were covered by either a shirt or jacket. There is no  evidence to indicate that any passenger ever saw that the officers were armed.


4
Once on board the bus the officers did not make any general announcements to the  passengers nor did they hold up their badges for all of the passengers to see.  Officers Lang and Blackburn made their way to the back of the bus, while Officer  Hoover knelt in the bus driver's seat, facing toward the rear of the bus in  order to observe the passengers and ensure the safety of the other officers. In  that position, Hoover could see the passengers and they could see him.


5
Officers Lang and Blackburn went to the back of the bus and started working  their way forward, asking passengers where they were traveling from, and  attempting to match passengers to the luggage in the overhead rack. The officers  did not block the aisle, but instead stood next to or behind the passengers with  whom they were talking. According to Lang's testimony, passengers who declined  to have their luggage searched or who wished to exit the bus at any time would  have been permitted to do so without argument.3 In similar bus searches  conducted by Lang over the past year, five to seven passengers declined to have  their luggage searched, and an unspecified number of other passengers exited the  bus during the searches.


6
Defendants Drayton and Brown were seated next to each other a few rows from the  rear of the bus on the driver's side, with Drayton in the aisle seat and Brown  next to the window. After examining the rear of the bus, Lang approached the  defendants from behind and leaned over Drayton's shoulder. He held up his badge  long enough for the defendants to see that he was a police officer and, with his  face 12-18 inches away from Drayton's face, Lang spoke in a voice just loud  enough for the defendants to hear. He told them:


7
I'm Investigator Lang with the Tallahassee Police Department. We're conducting  bus interdiction, attempting to deter drugs and illegal weapons being  transported on the bus. Do you have any bags on the bus?


8
Both of the defendants responded by pointing to a green bag in the overhead  luggage rack. Lang asked, "Do you mind if I check it?," to which Brown  responded, "Go ahead." Lang handed the bag to Officer Blackburn to check. He did  check it, and no contraband was found in the bag.


9
Officer Lang had noticed that both defendants were wearing heavy jackets and  baggy pants despite the fact that it was a warm day, and he thought that they  were overly cooperative during the search. So Lang requested and received  permission from Brown to conduct a pat-down search of his person for weapons.  Brown leaned up in his seat, pulled a cell phone out of his pocket, and opened  up his jacket. Lang then reached across Drayton and patted down Brown's jacket  and pockets, including his waist area, sides, and upper thighs. In both thigh  areas, Lang detected hard objects which were inconsistent with human anatomy but  similar to drug packages he had found on other occasions. Lang arrested and  handcuffed Brown, and Officer Hoover escorted Brown off the bus.


10
Lang next turned to Drayton and asked, "Mind if I check you?" Drayton responded  by lifting his hands approximately eight inches off of his legs. Lang conducted  a similar pat-down of Drayton's thighs. When Lang detected hard objects on  Drayton's thighs similar to those he had felt on Brown, Drayton was arrested and  escorted off the bus.


11
Once the defendants were off the bus, Lang unbuttoned their trousers and found  plastic bundles of powder cocaine duct taped between several pairs of boxer  shorts. Drayton had two bundles containing 295 grams of cocaine, and Brown had  three bundles containing 483 grams of cocaine.

II. DISCUSSION

12
This case is controlled by our decision in United States v. Washington, 151 F.3d  1354 (11th Cir. 1998), which extended United States v. Guapi, 144 F.3d 1393  (11th Cir. 1998).4 In Washington, federal agents searched passengers on a bus  after it had made a scheduled stop. See 151 F.3d at 1355. The search revealed  cocaine concealed in the pants of one of the passengers. See id. at 1356.  Concluding that the facts and circumstances surrounding the search indicated  that "a reasonable person ... would not have felt free to disregard [the  agents'] requests without some positive indication that consent could have been  refused," this Court held that the search violated the Fourth Amendment's  prohibition against unreasonable searches and seizures. See id. at 1357.


13
We do not believe that any of the factual differences between this case and  Washington are material. One factual difference is that the officers in this  case spoke to the passengers only individually, unlike in Washington where an  officer stood up in front of the bus, with his badge held over his head, and  announced to all of the passengers that the agents were about to conduct a  routine bus check. See id. at 1355; Guapi, 144 F.3d at 1394 (reciting police  officer's announcement to the whole bus). The government argues that the lack of  a "show of authority" in the form of an announcement to all the passengers  distinguishes this case from Washington.


14
We disagree. Although there was no general show of authority at the front of the  bus in this case, there was a specific show of authority passenger-by-passenger.  Officer Lang approached the defendants with his badge held up in his hand,  leaned over with his face 12-18 inches from Drayton's, and told the defendants  that he was conducting a bus interdiction, looking for drugs and illegal  weapons. We do not believe that a passenger-specific show of authority is any  less coercive than a general bus-wide one.5 Moreover, the general announcement  made by the agent in Washington included the statement that, "No one is under  arrest or anything like that, we're just conducting a routine bus check." 151  F.3d at 1355. There was no such reassurance in this case.


15
Another difference between Washington and this case is that Officer Lang did not  have the defendants display their tickets or photo identification before he  conducted the search. See id. at 1355-56. Apparently, the reason the officers in  Washington asked to see tickets and identification was to look for suspicious  circumstances, but we do not see how the failure to ask for such documents  affects whether other requests or commands are coercive. See Guapi 144 F.3d at  1393-94, 1397 (finding bus search coercive even though officers did not request  defendant's ticket or identification).


16
A third difference involves the record relating to instances in which Officer  Lang had searched other buses. Lang testified that during the past year five to  seven people had declined to have their luggage searched, and that passengers  had often exited the bus while the officers were on it. If there was any similar  information in the record in Washington, the opinion does not indicate it.  Nonetheless, the existence of that information in this case fails to distinguish  it from Washington. Officer Lang did not testify that the statements the  officers made and the methods they used in the searches where passengers  declined to give consent or exited the bus were the same as in this case. See  also Guapi, 144 F.3d at 1396 (although the officer could recall several times  where passengers had previously refused his search requests, "It is undisputed  that in the instant circumstances no passengers refused the search"). Not only  that, but according to Lang's testimony, he had searched approximately eight  hundred buses in the past year. Even if Lang spoke with only three or four  passengers per bus, six or seven refusals out of hundreds of requests is not  very many.6


17
One final factual difference between this case and Washington actually cuts in  the defendants' favor. Here, after the three officers boarded the bus, one of  them remained at the front, kneeling in the bus driver's seat in view of the  passengers. Seeing an officer stationed at the bus exit during a police  interdiction might make a reasonable person feel less free to leave the bus. See  United States v. Hill, No. 99-12662 (11th Cir., July 24, 2000) (unpublished  opinion) ("The presence of an officer at the exit, even if not so intended, is  an implication to passengers that the searches are mandatory."); Washington, 151  F.3d at 1358 (Black, J., dissenting) (emphasizing absence of officer at front of  bus in that case); see also Guapi, 144 F.3d at 1396 (noting that the exit was  blocked by police officers).

III. CONCLUSION

18
For the reasons we have explained, we conclude that the outcome of this case is  controlled by our decision in Washington, which requires that we reverse the  convictions of these two defendants and remand with instructions that the  district court grant their motions to suppress.


19
REVERSED AND REMANDED.



NOTES:


*
 Honorable Louis H. Pollak, U.S. District Court Judge for the Eastern District of  Pennsylvania, sitting by designation.


1
 Drayton and Brown were convicted and appealed separately, but we have  consolidated their appeals because the facts, which were developed at a joint  hearing on their motions to suppress, are identical.


2
 The Washington decision has been criticized by the Tenth Circuit, which has  declined to follow it. See United States v. Broomfield, 201 F.3d 1270, 1275  (10th Cir. 2000) (characterizing Washington as, in effect, having "creat[ed] a  per se rule that authorities must notify bus passengers of the right to refuse  consent before questioning those passengers and asking for consent to search  luggage," which "renders the soundness of the Washington opinion questionable");  accord Washington, 151 F.3d at 1358 (Black, J., dissenting). We do not have any  occasion to pass on that criticism, and express no view concerning it, because  we are bound by the prior panel decision in Washington in any event. Wascura v.  Carver, 169 F.3d 683, 687 (11th Cir. 1999).


3
 Officer Lang was the only witness to testify at the joint hearing on the  defendants' motions to suppress.


4
 Our holding is consistent with United States v. Hill, No. 99-12662 (11th Cir.,  July 24, 2000) (unpublished opinion), a case that is factually indistinguishable  from this one, which concluded that Washington compels a suppression of the  evidence given these facts. Although Hill is an unpublished opinion and  therefore not binding precedent, we do find its analysis of Washington's  application persuasive. See 11th Cir. R. 36-2.


5
 In Guapi, this Court stated that when officers individually approach passengers  and communicate an intention to conduct a search, instead of making a general  announcement, there is "no reason to believe ... that they are coercing or  intimidating citizens." 144 F.3d at 1396. Those were not the facts in Guapi,  however, so the statement is only dicta, and we are not persuaded by it.


6
 The government also argues that this case is distinguishable from Washington due  to the background and experience of the defendants. The government points out  that Drayton was 26 years old, was employed for six of the previous eight years,  and had experience with law enforcement in connection with previous drug  charges, and that Brown was 29 years old and had previously been employed for  three years as a correctional officer. However, we reject that purported  distinction, because the test is an objective one. See Florida v. Bostick, 501  U.S. 429, 438, 111 S. Ct. 2382, 2388 (1991) ("whether a reasonable person would  have felt free to decline the officers' requests"); Washington, 151 F.3d at  1357.